DETAILED ACTION
This action is responsive to the application No. 16/585,932 filed on September 27, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 with the associated claims filed on 05/19/2021 responding to the Office action mailed on 03/22/2012 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1, 2, 4, 10-12, and 17-30.

2DM US 170096824-1.095714.1013Application No. 16/585,932Docket No. 095714-1013Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xing (US 2018/0006129) in view of Cheng (US 9,871,112).

Regarding Claim 20, Xing (see, e.g., Fig. 2), teaches a gate structure of a negative capacitance field effect transistor (NC-FET) 101, comprising:
a channel layer 10 made of a semiconductor (see, e.g., par. 0026);
a first dielectric layer 22 disposed over the channel layer 10;
a first conductive layer 23 disposed over the first dielectric layer 22;
a second dielectric layer 24 disposed over the first conductive layer 23; and
a gate electrode layer 29 disposed over the second dielectric layer 24,2DM US 170096824-1.095714.1013Application No. 16/585,932Docket No. 095714-1013
wherein:
the second dielectric layer 24 includes an oxide of hafnium and a metal element X (see, e.g., par. 0030).
Xing is silent with respect to the claim limitations that the second dielectric layer includes a compressive strained oxide of hafnium where X is one or more selected from the group consisting of La, Y, and Gd.

Cheng (see, e.g., Fig. 8A), on the other hand, teaches gate structures of transistors comprising ferroelectric dielectric layers including a compressive stained oxide of hafnium and a metal element X, where X is one or more selected from the group consisting of La, e.g., col. 5, ll. 15-67, col. 6, ll. 1-48).  A transistor using a ferroelectric material having a negative capacitance can reduce the subthreshold swing which represents the ease of controlling the on-off current of a transistor, and is also the index that determines the on/off transition speed of the transistor so that the transistor can be turned on with a smaller bias voltage and has a faster on/off transition speed.  A compressive strain can accelerate the metastable hafnium oxide to transform to the orthorhombic system, thus, showing the ferroelectric effect.
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Xing’s device the second dielectric layer including a compressive strained oxide of hafnium and a metal element X, where X is one or more selected from the group consisting of La, Y, and Gd, as taught by Cheng, to accelerate the metastable hafnium oxide to transform to the orthorhombic system, so that the transistor can be turned on with a smaller bias voltage and has a faster on/off transition speed.

Regarding Claim 30, Xing and Cheng teach all aspects of claim 20.  Xing (see, e.g., Fig. 2), teaches that the second dielectric layer 24 has a U-shape cross section.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xing (US 2018/0006129) in view of Cheng (US 9,871,112) and further in view of Jin (US 2007/0107774).

Regarding Claim 28, Xing and Cheng teach all aspects of claim 20.  They do not show that the second dielectric layer includes an amorphous layer and crystals, and the crystals are nanocrystals dispersed in the amorphous layer.
e.g., Figs. 1A, 1B, 7-9), on the other hand, teaches that the second dielectric layer 104 includes an amorphous layer 141 and crystals 142, which are made of a same material and the crystals 142 are nanocrystals dispersed in the amorphous layer 141, thus, providing a nonvolatile functional element capable of obtaining a stable operation so that, e.g., a memory device capable of a nondestructive read operation without destroying the low resistance state, switching operation to control the current, and holding data more stably can be formed (see, e.g., par. 0055, 0189, 0192, 0199-0201, 0230-0243).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Xing’s/Cheng’s device a second dielectric layer including an amorphous layer and nanocrystals dispersed in the amorphous layer, which are made of a same material, as taught by Jin, so that a memory device capable of a nondestructive read operation, switching operation to control the current, and holding data more stably can be formed.

Regarding Claim 29, Xing, Cheng, and Jin teach all aspects of claim 28.  Jin teaches that an average size of the nanocrystals is in a range from 3 nm to 15 nm (see, e.g., par. 0192).  Jin does not teach that an average size of the nanocrystals is in a range from 0.5 nm to 5 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Allowable Subject Matter
Claims 1, 2, 4, 10-12, 17-19, and 21-27 are allowed.

Response to Arguments
Applicant’s arguments filed on 05/19/2021 with respect to the rejection of claim 20 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
/Nelson Garces/Primary Examiner, Art Unit 2814